Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael R. Jackson appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find'no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jackson, No. 3:93-cr-00125-RLW-1 (E.D.Va. Oct. 8, 2008). We deny Jackson’s motion for appointment of counsel. We dispense with oral argument because the *207facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.